DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-20 are pending in the instant application. No claims have been cancelled.  Claims 1, 17, and 19 have been amended.  The rejection of the pending claims is hereby made final.  




Response to Remarks
103
Applicant’s arguments and amendments have been considered by the examiner, but are found to be moot in view of the new grounds of rejection presented below.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder et al (US 2015/0356497) in view of Andrews (US 2019/0279142), further in view of Humbel (US 2007/0197261).

Regarding claim 1, the prior art disclose: a dealer pre-sale vehicle inventory management system comprising: a server including: a processor; and a memory in communication with the processor (see at least paragraph [0033] to Reeder et al), the memory having: a database comprising at least data related to inventory vehicles referenced to vehicle identification numbers VINs In combination with physical vehicle locations (see at least paragraph [0014] to Reeder et al “an inventory management system configured to provide machine-to-machine network connectivity may be used in conjunction with a location device configured to transmit a vehicle identification number (VIN) and an identifier of the location device, wherein the inventory management system may be configured to associate the VIN and the location device identifier”) that is suitable for inventory management(see at least paragraph [0050] to Reeder et al); and a mobile device capable of accessing GPS and including: a user-interface configured to enable remote communication with the server software application (see at least paragraphs [0035 and 0045] to Reeder et al). 
Reeder et al does not appear to explicitly disclose dealer self-service-audit to enable remote location auditing of vehicles based on the physical vehicle locations when the vehicles are in a location between a vehicle factory and a dealer lot, and the software application configured to receive a VIN for an individual vehicle and associate the individual vehicle with a physical location determined from GPS coordinates from the mobile device when the VIN is received , wherein the mobile device is not paired with the vehicle. 
 However, Andrews discloses a vin verification and location mapping system and method further comprising dealer self-service-audit to enable remote location auditing of vehicles based on the physical vehicle locations when the vehicles are in a location between a vehicle factory and a dealer lot, and the software application configured to receive a VIN for an individual vehicle and associate the individual vehicle with a physical location determined from GPS coordinates from the mobile device when the VIN is received, wherein the mobile device is not paired with the vehicle (see at least paragraphs [0043-0049] to Andrews “In-Transit [0044] 3--VinVerifiEyed-Complete [0045] As each unit has been inspected, it will automatically be placed in the "completed" or "Vin VerifEyed" bucket which will allow the dealer to visually identify the remaining units to be inspected…Dealer is to place the RFID sticker above or next to the yin plate on the windshield or inside door. Once it has been adhered to the windshield or door, the dealer should have the option for the Vehicle Identification Number(VIN) number to auto-populate, enter the last six of the Vehicle Identification Number(VIN), or select the Vehicle Identification Number(VIN) from the inventory list in application and take picture of the Vehicle Identification Number(VIN)and RFID together…The app should be able to read the Vehicle Identification Number(VIN) number and associate the unit to the RFID that's been assigned. Once both the vin and RFID create an association, it will become the yin as the unique identifier with an additional code in case the waterproof destructible RFID has been altered in any way. This RFID cannot be modified whatsoever. If the yin in the windshield cannot read, the last six can be entered and select the unit on the floor or select from the inventory list. [0049] The GPS coordinates for each pic should be provided to the floor plan provider. This will verify where the vehicle is actually located”).

The applied prior art does not explicitly disclose  an authorization module, the authorization module operative to transmit an authorization code to authorize a device to download and activate a software application on the device, and [Software configured] to receive an authorization code and enable when the software application is authorized. 
However, Humbel discloses a mobile telephone all in one remote key or software regulating card for radio bicycle locks, cars, houses, and RFID tags, with authorization and payment functions, further comprising an authorization module, the authorization module operative to transmit an authorization code to authorize a device to download and activate a software application on the device, and [Software configured] to receive an authorization code and enable when the software application is authorized (see at least paragraph  [0048], 142 to Humbel “software cannot only over pin-codes or fingerprint-sensors in mobile phones etc. Bluetooth- etc. radio-attract be paired, but rather be paired also for vehicle- and other robbery security systems its registrations and recognitions codes so that they simultaneously are exchanged between the Bluetooth modules. With the pin or fingerprint can as well be used as authorizations for pairing with other mobile phone etc. radio lock combinations. These pairing log on always directly or time shifted in the first GSM-net the curl-loop platform transferred. 143. The AIORK-software will turn off a Bluetooth, NFC in each telephone call or. Make WEAN, 125 KHz or of other transmitter in a device a query to 211 surrounding transmitters, stolen transfer and the ID-numbers of the transmitter-chip over the GSM-query directly on our curl-Loop-Web-sites, with that registered devices and/or further per alarm-SMS to the mobile phone of the owner. 144. For online-internet authorizations, authentications or confirmations becomes with fingerprint-sensor the confirmation over the AIORK-software of the device over an encrypted Bluetooth, W-LAN or NFC connection over a computer for the protected accesses on the servers and files in patent offices etc.”). 

In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Reeder et al and Andrew, further in view of Humbel, would yield a predictable result, specifically the system and method as recited in independent claim 1. It would have been obvious to one of ordinary skill in the art to modify the system and method of monitoring and control of as recited by Reeder et al to include the VIN verification and location mapping system and method as disclosed by Andrew, and further include the software authorization as taught by Humbel, in order to enable a dealer to track inventory levels and perform floorplan audits remotely, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 
Regarding claim 2, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein said software application receives the VIN via manual entry of said vehicle VIN(see at least paragraph [0080] to Reeder et al “In an exemplary embodiment, a user may request current and/or historical location and/or other information corresponding to the vehicle by entering part of the vehicle's VIN (e.g., the last few digits of the vehicle's VIN), and the inventory management system 100 may locate and return the requested information to the user”). Regarding claim 3, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein said software application comprises one or more of: voice recognition, barcode scanning, QR code scanning and facial recognition (see at least paragraph [0102] to Reeder et al “In an embodiment, the interface 220 may be configured to receive the last six digits of the VIN and the inventory management system 100 may be configured to retrieve information based on the last six digits of the VIN. In an embodiment, the interface 220 may comprise a software application operating on a mobile computing device, such as a smart phone, smart watch, and the like” The examiner submits that given the state of the art at the time of filing, the usage of a mobile device such as a smart phone would implicitly include the use of the features as recited in the pending claim, and a modification of the applied prior art to include such forms of data input would have been obvious to try). Regarding claim 4, the prior art discloses: the dealer vehicle inventory management system of claim 2, wherein said software application is capable of reading said vehicle VINs by one or more: barcode scanning or code scanning and images scanning and said mobile device able to send a text via photo (see at least paragraph [0052] to Andrew “a picture should use both sides of the camera simultaneously. Each photo taken will show the person taking the picture as units are registered with Vehicle Identification Number (VIN) and or RFID”). Regarding claim 5, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the software application has capability to take a photo and record latitude and longitude as geotagging of individual said vehicle on its unique physical location based on the mobile device (see at least paragraphs [0051-0053] to Andrew “Each photo taken will show the person taking the picture as units are registered with Vehicle Identification Number (VIN) and or RFID. This will mitigate risk by showing the simultaneous photos from both sides of the camera with RFID [0053] GPS coordinates that are time-stamped and signed by the dealer at the end of each session”). Regarding claim 6, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the mobile device via the software application has capability to receive telematics data from its factory inbuilt communication for said vehicles, the telematics data including one or more of: vehicle mileage, vehicle color, and vehicle specifications (see at least paragraph [0073] “the DMS may comprise one or more modules or systems configured to: maintain ownership information for vehicles, maintain information related to specific vehicles such as make, model, color, year, etc., and maintain service records”. Regarding claim 7, the prior art discloses: the dealer vehicle inventory management system of claim 6, wherein the vehicle receives its GPS data points from MB telematics (Hermes) (see at least paragraph [0036] “the location device may be configured to determine the physical location of the location device by receiving GPS information or other physical location information from the vehicle” The examiner submits that MB telematics is just a brand of GPS commonly used in Mercedes Benz vehicles and as such, is considered to be design choice which does not hold any weight with regard to patentability.  The applied prior art reference discloses using GPS and geofencing in the same manner as MB telematics and, as such, anticipates the language of the claim as recited). Regarding claim 8, the prior art discloses: the dealer vehicle inventory management system of claim 7, wherein the GPS data points received from the MB telematics is via geofencing or an in and out model (see at least paragraph [0040] to Reeder et al “The location device may be configured to react to pre-defined conditions related to location, whether actual (e.g. latitude and longitude) or relative (e.g. geofence), time, date, motion, ignition, physical location, trip reporting, and/or the like” The examiner submits that MB telematics is just a brand of GPS commonly used in Mercedes Benz vehicles and as such, is considered to be design choice which does not hold any weight with regard to patentability.  The applied prior art reference discloses using GPS and geofencing in the same manner as MB telematics and, as such, anticipates the language of the claim as recited). Regarding claim 9, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein when the vehicle comprises a truck, said truck reports said latitude and longitude (see at least paragraph [0040] to Reeder et al “The location device may be configured to react to pre-defined conditions related to location, whether actual (e.g. latitude and longitude) or relative (e.g. geofence), time, date, motion, ignition, physical location, trip reporting, and/or the like” The examiner submits that the type of vehicle used for the implementation of the applied method as disclosed by the prior art of record is simply a design choice and has no bearing on the patentability or novelty of the invention as claimed.  The examiner submits that the method as disclosed by the applied prior art may be implemented on any manner of vehicle, including trucks). Regarding claim 10, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the mobile device via the software application has capability to capture and attach relevant audit documentation required based on disposition code via photo (see at least paragraph [0102] to Reeder et al “In an embodiment, the interface 220 may be configured to receive the last six digits of the VIN and the inventory management system 100 may be configured to retrieve information based on the last six digits of the VIN. In an embodiment, the interface 220 may comprise a software application operating on a mobile computing device, such as a smart phone, smart watch, and the like” The examiner submits that given the state of the art at the time of filing, the usage of a mobile device such as a smart phone would implicitly include the use of the features as recited in the pending claim, and a modification of the applied prior art to include such forms of data input would have been obvious to try).. Regarding claim 11, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the mobile device via the software application has capability to perform at least one audit with multiple users on the same said at least one audit on dealer with multiple locations (see at least paragraph [0094] to Reeder et al “a network of networks of software suites can be created by linking the DTS's and CMC's of more than one suite of software suites (100A, 100B); and virtual databases 530B may be shared by multiple software suite instances. For example, in environments with security concerns and multiple distributed locations such as corporations with multiple offices the format shown in FIG. 7 may be implemented”). Regarding claim 12, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the mobile device via the software application has capability to perform manual and auto audits via data sync from multiple-device-sources (see at least paragraphs [0100 and 101 to Reeder et al “the VIN-based locator module 1310 may comprise any system suitably configured to receive an input and identify a vehicle based on the input. For example, the VIN-based locator module 1310 may be communicatively coupled to the interface 220 and integrated into the inventory management system 100”). Regarding claim 13, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the mobile device via the software application has electronic-signature-capability (see at least paragraph [0102] to Reeder et al “In an embodiment, the interface 220 may be configured to receive the last six digits of the VIN and the inventory management system 100 may be configured to retrieve information based on the last six digits of the VIN. In an embodiment, the interface 220 may comprise a software application operating on a mobile computing device, such as a smart phone, smart watch, and the like” The examiner submits that given the state of the art at the time of filing, the usage of a mobile device such as a smart phone would implicitly include the use of the features as recited in the pending claim, and a modification of the applied prior art to include such forms of data input would have been obvious to try).. Regarding claim 14, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the software application generates final-audit-results (see at least paragraph [0017] to Eldred). Regarding claim 15, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the software application is capable of producing dynamic reports based on one or more disposition codes (see at least paragraph [0079] “The inventory management system 100 may be configured to generate a report comparing the device and/or vehicle inventory and status as stored by the inventory management system 100 for a dealer to the device and/or vehicle inventory and status stored by the dealer's DMS”). Regarding claim 16, the prior art discloses: the dealer vehicle inventory management system of claim 1, wherein the software application is capable of operating in an offline mode (see at least paragraph [0095] to Reeder et al “The information requested may be stored in the database and provided to the interface. If the information requested from the database and/or device is for substantially real-time data and substantially real-time data is unavailable, simulated synchronous information may be delivered to the user”). Claim 17 contains recitations substantially similar to those addressed above and, therefore, are likewise rejected.
	Regarding claim 18, the prior art discloses: the dealer vehicle inventory management system of claim 17, further comprising set of instructions; and wherein the dealer inventory management system is arranged as a kit (see at least paragraphs [0033 and 0034 to Reeder et al “The present technology may take the form of a downloadable and/or cloud-based non-downloadable computer program product and/or methods.”). Regarding claim 19, the prior art discloses: A method of use for a dealer pre-sale vehicle inventory management system, the method comprising the steps of: providing a dealer pre-sale inventory management system to enable remote physical location auditing of vehicles, the dealer pre-sale inventory management system comprising: a database comprising at least data related to inventory vehicles referenced to vehicle identification numbers (VINs) in combination with physical vehicle locations that is suitable for inventory management and dealer self-service-audit; and a mobile device capable of accessing GPS, the mobile device not paired with the vehicle and including: a user-interface configured to enable remote communication with the server via the software application and to enable remote location auditing of vehicles based on the physical vehicle locations when the vehicles are in a location between vehicle factory and a dealer lot, and the software application configured to receive a VIN for an individual vehicle and associate the individual vehicle with a physical location determined from GPS coordinates from the mobile device when the VIN is received  and performing a dealer floorplan audit for physical audit, physical sampling, book audit and/or payment testing, body builder, and takeover audit. (see at least paragraphs [0030-0052] to Andrew “The present invention corresponds to the RFID to the unit on the floor plan inventory the following should occur: [0031] all the units are uploaded by the floor plan company--VinverifEYE should have the ability to aggregate their information into this software and create a unique identifier for VinVerifEYE in order for the dealer to simply select the Vehicle Identification Number(VIN) number and take photos…The dealer can either scan units with RFID to immediately VIN VerifEye units or enter the last six of the Vehicle Identification Number(VIN) to auto-populate the unit to reconcile…and bypass the second category as long as GPS coordinate and mobile number that is verifying the unit…In-Transit [0044] 3--VinVerifiEyed-Complete [0045] As each unit has been inspected, it will automatically be placed in the "completed" or "Vin VerifEyed" bucket which will allow the dealer to visually identify the remaining units to be inspected…Once it has been adhered to the windshield or door, the dealer should have the option for the Vehicle Identification Number(VIN) number to auto-populate, enter the last six of the Vehicle Identification Number(VIN), or select the Vehicle Identification Number(VIN) from the inventory list in application and take picture of the Vehicle Identification Number(VIN)and RFID together…the dealer should also have the ability to take up to 10 pictures per unit or video for up to 30 seconds to provide a thorough visual inspection, predicated on what the requirements are for the floor plan company…The GPS coordinates for each pic should be provided to the floor plan provider. This will verify where the vehicle is actually located.”)  
The applied prior art does not explicitly disclose authoriz[ing] the mobile device to download and activate a software application on the device; and wherein the software application is authorized. 
However, Humbel discloses a mobile telephone all in one remote key or software regulating card for radio bicycle locks, cars, houses, and RFID tags, with authorization and payment functions, further comprising authoriz[ing] the mobile device to download and activate a software application on the device; and wherein the software application is authorized (see at least paragraph  [0048], 142 to Humbel “software cannot only over pin-codes or fingerprint-sensors in mobile phones etc. Bluetooth- etc. radio-attract be paired, but rather be paired also for vehicle- and other robbery security systems its registrations and recognitions codes so that they simultaneously are exchanged between the Bluetooth modules. With the pin or fingerprint can as well be used as authorizations for pairing with other mobile phone etc. radio lock combinations. These pairing log on always directly or time shifted in the first GSM-net the curl-loop platform transferred. 143. The AIORK-software will turn off a Bluetooth, NFC in each telephone call or. Make WEAN, 125 KHz or of other transmitter in a device a query to 211 surrounding tranrmitters, stolen transfer and the ID-numbers of the transmitter-chip over the GSM-query directly on our curl-Loop-Web-sites, with that registered devices and/or further per alarm-SMS to the mobile phone of the owner. 144. For online-internet authorizations, authentications or confirmations becomes with fingerprint-sensor the confirmation over the AIORK-software of the device over an encrypted Bluetooth, W-LAN or NFC connection over a computer for the protected accesses on the servers and files in patent offices etc.”). 

In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Reeder et al and Andrew, further in view of Humbel, would yield a predictable result, specifically the system and method as recited in independent claim 19. It would have been obvious to one of ordinary skill in the art to modify the system and method of monitoring and control of as recited by Reeder et al to include the VIN verification and location mapping system and method as disclosed by Andrew, and further include the software authorization as taught by Humbel, in order to enable a dealer to track inventory levels and perform floorplan audits remotely, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 
Regarding claim 20, the prior art discloses: the method of claim 19, wherein said dealer inventory management system comprises a software application (see at least paragraph [0033] to Reeder et al “Accordingly, the present technology may take the form of an entirely software embodiment, an entirely hardware embodiment, or an embodiment combining aspects of both software and hardware”).


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687